Title: To John Adams from William Tudor, Jr., July 1823
From: Tudor, William, Jr.,Sullivan, Richard
To: Adams, John


				
					Sir,
					July 1823
				
				The legislature of Massachusetts, at its last session passed an Act to incorporate certain Gentlemen and their associates under the name of the Bunker Hill Monument Association. The undersigned a Committee in behalf of the Corporation are directed to lay before you the objects of the Association, and to inform you that you have been elected an honorary member of it.It is intended to erect a majestic monument consecrated to the leading characters, civil and military, of New England, and to the events in which they were distinguished up to the 17th of June 1775. with their names & dates engraved upon it; and to be placed on the ground where the ever memorable battle of that day prepared the way for our final triumph and independence They mean to appeal to the whole population of the Eastern States, to contribute to the construction of a monument which shall be worthy of the cause it is to celebrate, and that shall remain to distant ages a testimony of the gratitude of the present generation to the services of their fathers. Believing that such an undertaking will have a tendency to elevate public sentiment, promote the dignity of our country and nourish the feelings of patriotism, they address themselves with confidence to you, to give your sanction to the design.Permit us to add, Sir, on this day our most grateful, cordial & respectful congratulations.
				
					W. Tudorfor himself andRichard Sullivanand Francis C. GrayCommittee of Correspondence of the B. H. M. A.
				
				
			